DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the louver" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously (line 12) refers to “at least one louver”.  The term “the louver” in line 14 does not make clear if this louver is one of the previously mentioned at least one louver or if it is an entirely new and different louver that is not one of the at least one louvers.
With regard to claims 2-20, in that claims 2-20 depend either directly or indirectly from claim 1, claims 2-20 are similarly rejected.
Claim 7the louver" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
With regard to claim 8, in that claim 8 depends from claim 7, claim 8 is similarly rejected.
Claim 8 recites the limitation "the louver" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation "the louver" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  
With regard to claim 11, in that claim 11 depends from claim 10, claim 11 is similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2014/0373563 (Mizutani et al. hereinafter).
With regard to claim 1, insofar as claim 1 is definite, Mizutani et al. discloses a blower, comprising: 

an upper case provided above the lower case; 
a suction port (6) formed in the lower case (paragraph [0035]); 
a fan (4) provided in the lower case and configured to suction air through the suction port (6); 
a main discharge port (20, 30) formed in the upper case and configured to discharge air introduced through the suction port (6), the main discharge port (20, 30) and the upper case configured to guide discharged air in a forward direction; 
at least one auxiliary discharge port (21, 22, 31) formed in the upper case below the main discharge port (20, 30); 
at least one louver (80) configured to open or close the at least one auxiliary discharge port (21, 22, 31), respectively; and 
a louver motor (81) configured to power the louver (80) to open or close the auxiliary discharge port (21, 22, 31).
With regard to claim 2, insofar as claim 2 is definite, Mizutani et al. discloses the blower of claim 1, wherein the main discharge port (20, 30) has an inlet and an outlet, the outlet being positioned at least partially in front of the inlet.
With regard to claim 3
With regard to claim 9, insofar as claim 9 is definite, Mizutani et al. discloses the blower of claim 1, wherein the at least one auxiliary discharge port (21, 22, 31) includes a plurality of auxiliary discharge ports (21, 22, 31), the at least one louver (80) includes a plurality of louvers (80), and a single louver motor (81) is provided to supply power to each of the plurality of louvers (80).
With regard to claim 19, insofar as claim 19 is definite, Mizutani et al. discloses the blower of claim 1, further comprising a controller (Fig. 3) configured to control an operation of the louver (80), wherein the controller (Fig. 3) is configured to close the auxiliary discharge port (21, 22, 31) in a first mode in which air is discharged forward, and configured to open the auxiliary discharge port (21, 22, 31) in a second mode in which air is discharged upward.
Allowable Subject Matter
Claims 4-8, 10-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome any 35 U.S.C. 112(b) issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/           Primary Examiner, Art Unit 3745